301 S.E.2d 423 (1983)
STATE of North Carolina
v.
Charles Wesley WILLIAMSON.
No. 8227SC1005.
Court of Appeals of North Carolina.
April 5, 1983.
*424 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Frank P. Graham, Raleigh, for the State.
Appellate Defender Adam Stein by Asst. Appellate Defender Nora B. Henry, Raleigh, for defendant-appellant.
BRASWELL, Judge.
Defendant's sole question presented for review is whether the court erred in its findings of fact by failing to show that defendant's evidence of lawful excuse was considered and evaluated.
*425 Some confusion arises from the fact that there are two separate documentsan order and a judgmentwhich revoke defendant's probation. Discrepancies, although mostly minor ones, exist in these documents. The major difference is that while the judgment contains the phrase, "From evidence presented, the Court finds...", this language is missing from the order. In his brief, defendant attacks the legal sufficiency of the order and not the judgment, although an exception is taken to entry of both documents. "An order is distinguishable from a judgment. [A]n order has been defined ... as being every direction of a court or judge made in writing and not included in a judgment." 46 Am.Jur.2d Judgments § 3 at p. 315 (1969). A judgment is "a final determination of the rights of the parties in an action." Id. at § 1, p. 314. We hold, therefore, that when there is a conflict between the language or interpretation of an order and a judgment on the same subject matter, the judgment shall control. It appears to be the usual practice in probation revocation proceedings to issue both an order and a judgment revoking probation. Since this practice seems to serve no legal or administrative purpose[1] but can create some confusion when discrepancies exist, we believe that it would be appropriate for the Division of Adult Probation and Parole and the Administrative Office of the Courts to eliminate the use of a separate order in the probation revocation process.
The findings of fact in the judgment read as follows:

"From evidence presented, the Court finds as fact that within the specified period of suspension, the defendant wilfully and without lawful excuse violated the terms and condition of his probation in that: the defendant was ordered to pay the cost, fine and attorney fees into the Office of the Clerk of Superior Court at a rate of $30.00 monthly. As of this date, the defendant has failed to make a payment leaving the court debt in arrears the sum of $300.00. His failure to pay the court debt is a violation of special conditions." (Emphasis added).
Defendant submits that the findings do not clearly show that defendant's evidence of lawful excuse was considered and evaluated, as required by State v. Smith, 43 N.C. App. 727, 259 S.E.2d 805 (1979), and State v. Young, 21 N.C.App. 316, 204 S.E.2d 185 (1974).
The minimum requirements of due process in a final probation revocation hearing in the Trial Division of the General Court of Justice shall include these procedures:
(1) a written notice of the conditions allegedly violated;
(2) a court hearing on the violation(s) including:
(a) a disclosure of the evidence against him, or,
(b) a waiver of the presentation of the State's evidence by an in-court admission of the willful or without lawful excuse violation as contained in the written notice (or report) of violation,
(c) an opportunity to be heard in person and to present witnesses and evidence,
(d) the right to cross-examine adverse witnesses;
(3) a written judgment by the judge which shall contain
(a) findings of fact as to the evidence relied on,
(b) reasons for revoking probation.
See Gagnon v. Scarpelli, 411 U.S. 778, 786, 93 S. Ct. 1756, 1761-62, 36 L. Ed. 2d 656, 664 (1973); State v. Hewett, 270 N.C. 348, 353, 154 S.E.2d 476, 479-80 (1967).
The first step in the decision process is for the trial judge to resolve the factual question of whether the probationer has in fact violated one or more conditions of his probation. If so, a second question for the *426 trial judge is whether probation should be revoked and the suspended sentence activated, or whether other steps should be taken to protect society and improve chances of rehabilitation, such as, continuation of probation or modification of conditions of probation. See Morrissey v. Brewer, 408 U.S. 471, 479-80, 92 S. Ct. 2593, 2599, 33 L. Ed. 2d 484, 493 (1972), cited in Gagnon v. Scarpelli, supra, 411 U.S. at 784, 93 S.Ct. at 1760-61, 36 L.Ed.2d at 663.
Revocation hearings are often regarded as informal proceedings, and the Court is not bound by strict rules of evidence. The alleged violation of probation need not be proved beyond a reasonable doubt. State v. Hewett, supra. The burden of proof in a probation revocation hearing is that the trial judge must be reasonably satisfied from the evidence and in his sound discretion that the defendant has violated, without lawful excuse a valid condition upon which the sentence was suspended. The findings of fact by the judge must show he exercised his discretion to that effect. State v. Robinson, 248 N.C. 282, 287, 103 S.E.2d 376, 380 (1958).
In the violation hearing the defendant should offer evidence of his inability to pay money according to the terms of the judgment. If he offers no such evidence, then the evidence which establishes that defendant has failed to make payments as required by the terms of the judgment is sufficient within itself to justify a finding by the judge that defendant's failure to comply was without lawful excuse. State v. Young, supra.
The trial judge has a duty, when the defendant does offer evidence of his ability or inability to make the money payments required, to make findings of fact which clearly show that he did consider and did evaluate the defendant's evidence. State v. Smith, supra. "The trial judge, as the finder of the facts, is not required to accept defendant's evidence as true." State v. Young, supra 21 N.C.App. at 321, 204 S.E.2d at 188.
Judge Helms heard lengthy testimony and received evidence concerning defendant's inability to find employment and his medical and mental problems. Based upon the evidence presented, he found as a fact that defendant had violated the conditions of his probation without lawful excuse. Although the Judge could have been more explicit in the findings by stating that he had considered and evaluated defendant's evidence of inability to make the required payments and found it insufficient to justify breach of the probation condition, we hold that his failure to do so does not constitute an abuse of discretion. It would not be reasonable to require that a judge make specific findings of fact on each of defendant's allegations tending to justify his breach of conditions. The breach of any one condition is sufficient grounds to revoke probation. State v. Seay, 59 N.C.App. 667, 298 S.E.2d 53 (1982). The evidence here showed that defendant violated the condition requiring the restitution payments.
The judgment revoking probation and activating the suspended sentence is affirmed.
HEDRICK and WHICHARD, JJ., concur.
NOTES
[1]  The only statutory reference to an "order" occurs in G.S. 15A-1344(c). In application, such an "order" is limited to the occasion when the probation case is heard "outside the county where the judgment was entered." Then "the clerk must send a copy of the order ... to the court where probation was originally imposed."